Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-7 are currently under examination, wherein claim 1 has been amended in applicant’s amendment filed on August 31st, 2022. 
Status of Previous Rejections
2.	The previous objection to claim 1 because of an informality and the previous rejections of claims 2, 4 and 6 under 35 U.S.C. 112(b) as stated in the Office action dated June 7, 2022 have been withdrawn in light of the applicant’s amendment filed on August 31st, 2022. The previous rejections of claims 1-7 under 35 U.S.C. 102(a)(1) as stated in the Office action dated June 7, 2022 are maintained as follows.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathisen et al. (US Pub. 2019/0001437 A1).
	With respect to claims 1-7, Mathisen et al. (‘437 A1) discloses an additive manufacturing method comprising laying a layer of metal powder in a chamber filled with an inert gas including argon; projecting a laser with one single power on the layer along a predetermined path to melt and sinter the metal powder in a projected area; and applying a cooling gas including argon at a predetermined temperature and a predetermined angle on a surface of the metal powder in the projected area at a predetermined flow rate to prevent the metal powder in the projected area from moving due to the application of the cooling gas and to cool the metal powder being projected at a predetermined cooling level wherein the cooling level of the metal powder being projected is changed by changing the flow rate, thereby changing a sintering power of the metal powder; the predetermined angle and temperature are variable; the cooling gas is ejected from a plurality of nozzles each having a orifice with a combined width greater than that of the projected area; and the inert gas and the cooling gas are identical (abstract, Figs. 1, 2 and 7, paragraphs [0016], [0020], [0027], [0033], [0043], [0050], [0065]-[0069], [0090], [0127], [0145] and [0147]).
Response to Arguments
4.	The applicant’s arguments filed on August 31st, 2022 have been fully considered but they are not persuasive.	
First, the applicant argues that Mathisen et al. (‘437 A1) does not disclose projecting a laser as claimed. In response, the examiner notes that Mathisen et al. (‘437 A1) clearly discloses that the heat source can be a high-energy laser beam, an electron beam or a plasma arc or any combination thereof (paragraph [0016]). Mathisen et al. (‘437 A1) does not limit the heat source to PTA torch as asserted by the applicant at all.
Second, the applicant argues that the timing and position of blowing the second gas are different in Mathisen et al. (‘437 A1) and the instant application. In response, the examiner notes that Mathisen et al. (‘437 A1) discloses that a cooling gas is directed across a liquid molten pool, or to impinge on the liquid molten pool, or upon a solidified material adjacent to a liquid-solid boundary of the liquid molten pool, or on an as-solidified material or any combination thereof, during the additive manufacturing process (abstract) which would clearly meet the timing (i.e. applying the second gas after the laser is projected) and position (the laser projected area) as claimed.   
Third, the applicant argues that Mathisen et al. (‘437 A1) does not teach the technology of changing the laser sintering power by blowing air to the irradiation position at the same time of laser irradiation in the instant application. In response, see examiner’s responses to applicant’s arguments above. The examiner notes that applicant’s argument is not commensurate in scope with the instant claims. There is no such limitation recited in the instant claims at all. Furthermore, Mathisen et al. (‘437 A1) even does not require depositing molten metal droplets to construct a 3D object (paragraphs [0016] and [0050]); and the motivation to blow the second gas of Mathisen et al. (‘437 A1) does not have to be the same as that of the instant invention. See MPEP 2144 [R-5].
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Weiping Zhu/
Primary Examiner, Art Unit 1733

9/21/2022